DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 25, 2018, is the U.S. national phase of an international PCT application, filed on November 23, 2016, and claims benefit to a U.S. provisional application, filed on May 13, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. The applicant's submission on February 1, 2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 1, 2021 and February 5, 2021 were filed after the mailing date of a notice of allowance under 37 CFR 1.311 in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Submission
This Office action is in response to the request for continued examination and IDS as the submission under 37 CFR 1.114(c) on February 1, 2021. Prosecution on the merits of the present U.S. non-provisional application is reopened herein based on new ground(s) of rejection for the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 28, 30-34, 36, 37, 39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/018025 A1) in view of CMCC, "RSSI Measurements and Reporting", 3GPP TSG RAN WG2 #91, R2-153217, August 2015, Beijing, China.
25. An apparatus (Zhang, FIG. 8), comprising: 
at least one processor (Zhang, FIG. 8, Id.); and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (Zhang, FIG. 8, Id.), cause the apparatus at least to perform: 
Zhang, para. [0045], “Alternatively or additionally, the eNB may separately configure a cell-specific or UE-specific maximum time period for PSS/SSS detection and for RSRP/RSRQ measurement. If the UE does not find any small cell during this time period, it will not perform any more RSRP/RSRQ measurements. In addition, the possibility exists that for one specific carrier, the Macro eNB 102A (FIG. 2) and small cell eNBs are time synchronized, while for the other carrier, they are unsynchronized. Thus, for UEs that need to measure multiple carriers, the eNB may configure measurement settings (the measurement gap length and measurement gap repetition period) for each of the carriers separately.” emphasis added.); and 
communicating based on the determined window (Zhang, para. [0045], “Alternatively or additionally, the eNB may separately configure a cell-specific or UE-specific maximum time period for PSS/SSS detection and for RSRP/RSRQ measurement. If the UE does not find any small cell during this time period, it will not perform any more RSRP/RSRQ measurements. In addition, the possibility exists that for one specific carrier, the Macro eNB 102A (FIG. 2) and small cell eNBs are time synchronized, while for the other carrier, they are unsynchronized. Thus, for UEs that need to measure multiple carriers, the eNB may configure measurement settings (the measurement gap length and measurement gap repetition period) for each of the carriers separately.” emphasis added. Id.), 
wherein the window comprises a maximum time for at least one of licensed assisted access secondary cell detection, cell identification, measurement, or activation (Zhang, para. [0045], “Alternatively or additionally, the eNB may separately configure a cell-specific or UE-specific maximum time period for PSS/SSS detection and for RSRP/RSRQ measurement. If the UE does not find any small cell during this time period, it will not perform any more RSRP/RSRQ measurements. In addition, the possibility exists that for one specific carrier, the Macro eNB 102A (FIG. 2) and small cell eNBs are time synchronized, while for the other carrier, they are unsynchronized. Thus, for UEs that need to measure ” emphasis added. Id.), and
wherein the window comprises a sliding window having a predetermined sliding time duration (CMCC, page 5, sec. 2, “Similar to the hard time window, the sliding time window starts when UE receives the indication from the eNB to do RSSI measurements. After a constant time period (i.e., the length of the window) the UE would report the measurement results. According to the UE reported measurements, the eNB would locate a suitable carrier whose RSSI probability and/or RSSI average are eligible. If there is such a carrier, the eNB would configure it to the UE via RRCConnectionreconfiguration and the UE may stop measuring when receiving this message. Otherwise, the UE would continue measuring and reporting after a sliding step. The measurement results are periodically reported until the UE receives RRCConnectionreconfiguration from the eNB.” emphasis added.)
Zhang et al. may not seem to describe the identical claimed invention, such as wherein the window comprises a sliding window having a predetermined sliding time duration. In the same field of endeavor, CMCC provides prior art disclosure and suggestion(s) for the claimed invention, such wherein the window comprises a sliding window having a predetermined sliding time duration (CMCC, page 5, sec. 2, “Similar to the hard time window, the sliding time window starts when UE receives the indication from the eNB to do RSSI measurements. After a constant time period (i.e., the length of the window) the UE would report the measurement results. According to the UE reported measurements, the eNB would locate a suitable carrier whose RSSI probability and/or RSSI average are eligible…” Id.) The prior art disclosure and suggestion(s) of CMCC are for reasons of locating a suitable carrier whose RSSI probability and/or RSSI average are eligible (CMCC, page 5, sec. 2, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
27. The apparatus of claim 25, wherein the reference signal comprises at least one of a primary synchronization signal, a secondary synchronization signal, a cell-specific reference signal, or a channel state information reference signal (Zhang, para. [0045], Id.)
28. The apparatus of claim 25, wherein the window comprises a fixed window having a predetermined time duration (Zhang, para. [0045], Id.)
30. The apparatus of claim 25, wherein the window comprises a flexible or configurable time period (Zhang, para. [0045], Id.)
31. The apparatus of claim 25, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
configure a user equipment with the window (Zhang, para. [0045], Id.)
32. An apparatus (Zhang, FIG. 8, Id.), comprising: 
at least one processor (Zhang, FIG. 8, Id.); and 
at least one memory including computer program code (Zhang, FIG. 8, Id.), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor (Zhang, FIG. 8, Id.), cause the apparatus at least to perform: 
receiving a reference signal within a window (Zhang, para. [0045], Id.); and 
performing measurements, provide measurement reports, or both perform measurements and provide measurement reports, based on the reference signal received within the window (Zhang, para. [0045], Id.), 
Zhang, para. [0045], Id.), 
and wherein the window comprises a sliding window having a predetermined sliding time duration (CMCC, page 5, sec. 2, Id. cf. Claim 25).
Zhang et al. may not seem to describe the identical claimed invention, such as wherein the window comprises a sliding window having a predetermined sliding time duration. In the same field of endeavor, CMCC provides prior art disclosure and suggestion(s) for the claimed invention, such wherein the window comprises a sliding window having a predetermined sliding time duration (CMCC, page 5, sec. 2, Id.) The prior art disclosure and suggestion(s) of CMCC are for reasons of locating a suitable carrier whose RSSI probability and/or RSSI average are eligible (CMCC, page 5, sec. 2, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of locating a suitable carrier whose RSSI probability and/or RSSI average are eligible.
33. The apparatus of claim 32, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
receive a configuration of the window (Zhang, para. [0045], Id.)
34. The apparatus of claim 33, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
configure the window based on received configuration (Zhang, para. [0045], Id.)
Zhang, para. [0045], Id. cf. Claim 27).
37. The apparatus of claim 32, wherein the window comprises a fixed window having a predetermined time duration (Zhang, para. [0045], Id. cf. Claim 28).
39. The apparatus of claim 32, wherein the window comprises a flexible or configurable time period (Zhang, para. [0045], Id. cf. Claim 29).
41. A method (Zhang, para. [0045], Id.), comprising: 
receiving a reference signal within a window (Zhang, para. [0045], Id.); and 
performing measurements, providing measurement reports, or both performing measurements and providing measurement reports, based on the reference signal received within the window (Zhang, para. [0045], Id.), 
wherein the window comprises a maximum time for at least one of licensed assisted access secondary cell detection, cell identification, measurement, or activation (Zhang, para. [0045], Id.), 
and wherein the window comprises a sliding window having a predetermined sliding time duration (CMCC, page 5, sec. 2, Id. cf. Claim 32).
Zhang et al. may not seem to describe the identical claimed invention, such as wherein the window comprises a sliding window having a predetermined sliding time duration. In the same field of endeavor, CMCC provides prior art disclosure and suggestion(s) for the claimed invention, such wherein the window comprises a sliding window having a predetermined sliding time duration (CMCC, page 5, sec. 2, Id.) The prior art disclosure and suggestion(s) of CMCC are for reasons of locating a suitable carrier whose RSSI probability and/or RSSI average are eligible CMCC, page 5, sec. 2, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of locating a suitable carrier whose RSSI probability and/or RSSI average are eligible.
42. The method of claim 41, further comprising: 
receiving a configuration of the window (Zhang, para. [0045], Id. cf. Claim 33).
43. The method of claim 41, further comprising: 
configuring the window based on received configuration (Zhang, para. [0045], Id.)
44. The method of claim 41, wherein the reference signal comprises at least one of a primary synchronization signal, a secondary synchronization signal, a cell-specific reference signal, or a channel state information reference signal (Zhang, para. [0045], Id. cf. Claim 36).
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2015/018025 A1) in view of CMCC, "RSSI Measurements and Reporting", 3GPP TSG RAN WG2 #91, R2-153217, August 2015, further in view of Ng et al. (US 2016/0073366 A1).
26. The apparatus of claim 25, wherein the communicating comprises transmitting the reference signal based on the determined window (Ng, para. [0087], “FIG. 8 illustrates an example of a TDM transmission pattern or transmission burst of a LAA/LTE-U downlink carrier in accordance with various embodiments of the present disclosure. Referring to FIG. 8, the LAA/LTE-U carrier is ON for a period P-ON (820 & 830) and is OFF for a period P-OFF 840. When the LAA/LTE-U carrier is ON, LTE signals are transmitted including at least one of PSS, SSS, CRS, DMRS, PDSCH, PDCCH, EPDCCH and CSI-RS; whereas when the LAA/LTE-U carrier if OFF, the UE or the eNB does not transmit any signals, with a possible exception of a discovery reference signal (DRS) with relatively long transmission periodicity. DRS can be used by a UE for discovery of the LTE cell, synchronization to the LTE cell, RRM and CSI measurements of the LTE cell. Unless stated otherwise, it may be assumed hereafter that nothing is transmitted by the eNB of the LAA/LTE-U cell if the carrier is denoted as OFF. An LAA/LTE-U on-off cycle 850 can be defined to be P-ON (820 or 830)+P-OFF 840. The duration of the LAA/LTE-U on-off cycle 850 can be fixed or semi-statically configured…” emphasis added.)
Zhang et al. and CMCC may not seem to describe the identical claimed invention, such as communicating comprises transmitting the reference signal based on the determined window. In the same field of endeavor, Ng et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as communicating comprises transmitting the reference signal based on the determined window (Ng, para. [0087], “…When the LAA/LTE-U carrier is ON, LTE signals are transmitted including at least one of PSS, SSS, CRS, DMRS, PDSCH, PDCCH, EPDCCH and CSI-RS; whereas when the LAA/LTE-U carrier if OFF, the UE or the eNB does not transmit any signals, with a possible exception of a discovery reference signal (DRS) with relatively long transmission periodicity. DRS can be used by a UE for discovery of the LTE cell, synchronization to the LTE cell, RRM and CSI measurements of the LTE cell…” Id.) The prior art disclosure and suggestion(s) of Ng et al. are for reasons of enabling coexistence of other RATs with LAA/LTE-U on an unlicensed spectrum (Ng, para. [0086], “Because there may be other RATs operating on the same unlicensed spectrum as the LAA/LTE-U carrier, embodiments of the present disclosure recognize a need to enable co-existence of other RAT with LAA/LTE-U on an unlicensed frequency spectrum. One possible method is to create a Time-Division-Multiplexing (TDM) transmission pattern between a LAA/LTE-U transmitter (e.g., in eNB 102) and transmitters of other RATs such as a WiFi Access Point. Carrier Sense Multiple Access (CSMA) can be applied, for example before a UE or a eNB transmits, the UE or eNB monitors a channel for a predetermined time period to determine whether there is an ongoing transmission in the channel. If no other transmission is sensed in the channel, the UE or the eNB can transmit; otherwise, the UE or the eNB ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling coexistence of other RATs with LAA/LTE-U on an unlicensed spectrum.
35. The apparatus of claim 32, wherein the reference signal comprises a discovery reference signal (Ng, para. [0087], Id.)
Allowable Subject Matter
Claim 40 is considered as allowable. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention to include “wherein the window comprises a maximum suppression ratio having a predetermined occurrence set” is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art. It is further noted that amended claims characterized in that a number of times reference signal transmissions are blocked within the predetermined duration is lower than a predetermined amount of times would also be considered as allowable. 
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476